Title: Enclosure II: Robert Dinwiddie to Robert Stewart, 15 November 1757
From: Dinwiddie, Robert
To: Stewart, Robert



Sir
Williamsburg Novr 15th 1757

I recd Your Letter by Jenkins last Night—The violent Complaint Colo: Washington labors under gives me great Concern, it was unknown to me or he shou’d have had Leave of Absence sooner, & I am very glad he did not delay following the Doctr’s Advice, to try a change of Air, I sincerely wish him a speedy Recovery.
I observe what You write in regard to the Contractor, & Instructions given to Capt. Waggoner all which I approve of—I desire You will in Your next give me a List of Deserters recd & to whom the Money was paid, as I have been much troubled with Applications for the Reward; it is wrong to pay the Constables, for they are not the People that apprehend them.
I wrote You lately about Yr waiting on Lord Loudoun, & if You obtain Colo. Washington’s Consent I shall not object to Your

going to the No[rth]wd as You propose, & heartily wish You Success. I am Respectfully Sir Your most humble Servant

Robt Dinwiddie

